Citation Nr: 1105993	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-18 451	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to an effective date earlier than November 6, 
1991, for the grant of service connection for arthritis of the 
right ankle.

2.  Entitlement to an effective date earlier than November 6, 
1991, for the grant of service connection for arthritis of the 
left knee.

3.  Entitlement to an initial compensable evaluation for 
arthritis of the right ankle, prior to February 28, 2003.

4.  Entitlement to a rating in excess of 10 percent for arthritis 
of the right ankle, from February 28, 2003.

5.  Entitlement to an initial compensable evaluation for 
arthritis of the left knee.

REPRESENTATION

Appellant represented by:  The American Legion

ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to 
February 1972 and from April 1986 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania in June 1992, which denied service connection for 
right ankle and left knee conditions secondary to a service-
connected back condition; a rating decision issued by the Appeals 
Management Center (AMC) in January 2004 which granted service 
connection for arthritis of the right ankle and left knee, 
effective November 22, 1991; and an RO rating decision issued in 
May 2009 which adjusted the effective date for the grant of 
service connection for each disorder to November 6, 1991.

The Veteran testified before an RO hearing officer in March 1993 
and March 1994, and he testified before the Board in a hearing at 
the RO in May 2001.  Transcripts of these hearings are associated 
with the file.  The Veterans Law Judge who presided at the May 
2001 hearing is no longer with the Board; the Veteran was advised 
of his entitlement to a new hearing before a current Veterans Law 
Judge, but he advised the Board in writing in March 2009 that he 
declines another hearing and desires the Board to adjudicate his 
claims based on the evidence presently of record.

The Board notes that, while the Veteran previously was 
represented by The American Legion, in May 2009, before 
certification of the appeal to the Board, the Veteran revoked its 
power of attorney.  As the Veteran has not obtained another 
representative, the Board now recognizes the Veteran as 
proceeding pro se in this appeal.

In an April 2009 Board decision, entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
shortening of the right lower extremity, to include 
entitlement to a separate compensable rating from the 
rating for the comminuted fracture of the right tibia and 
fibula, was denied.  In his VA Form 9 submitted in 
May 2009, the Veteran appears to raise a new claim for 
entitlement to an increased rating for comminuted fracture 
of the right tibia and fibula.  In the same document, the 
Veteran appears to raise a claim concerning Clear and 
Unmistakable Error in a January 2004 RO decision.  These 
issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issues of entitlement to an initial compensable evaluation 
for arthritis of the right ankle, prior to February 28, 2003; 
entitlement to a rating in excess of 10 percent for arthritis of 
the right ankle, from February 28, 2003; and entitlement to an 
initial compensable evaluation for arthritis of the left knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran first expressed an informal intent to file a 
claim for service connection for arthritis of the right ankle 
during a VA examination performed on November 6, 1991.

2.  In a decision dated September 1985, the RO denied the 
Veteran's claim of service connection for a left knee disorder; 
he was properly notified and did not perfect an appeal regarding 
that issue, and that decision became final.

3.  After the September 1985 RO decision, the Veteran first 
expressed an informal intent to file a claim for service 
connection for arthritis of the left knee during a VA examination 
performed on November 6, 1991.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 6, 
1991, for the award of service connection for arthritis of the 
right ankle, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010).

2.  The criteria for an effective date earlier than November 6, 
1991, for the award of service connection for arthritis of the 
left knee, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  The current claim stems from a claim for 
service connection for arthritis of the right ankle and left 
knee.  In the January 2004 rating decision on appeal, the AMC 
effectuated the grant of service connection for arthritis of the 
right ankle and left knee.  This means that the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met since the 
Veteran's claims for service connection were successfully 
granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Following the Veteran's notice of disagreement as to the 
effective date, the RO properly provided him with a statement of 
the case addressing the effective-date issue.

VA has fulfilled its duty to assist the claimant.  VA did not 
obtain any additional evidence in connection with the claim; 
however, such was not necessary.  Specifically, oftentimes with 
earlier-effective-date claims, the evidence necessary to 
determine whether an earlier effective date is warranted is 
already in the claims file.  That is the situation with this 
case.  VA also did not provide the Veteran with an examination in 
connection with this claim.  This issue would not warrant an 
examination as it does not meet the statutory requirements for 
entitlement to a VA examination or medical opinion.  See 38 
U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 
3.159(c)(4)(A)-(C) (2010).  In sum, there is no evidence of any 
VA error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim.  
Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is 
no error or issue that precludes the Board from addressing the 
merits of this appeal.  

Earlier Effective Dates

For background purposes, a March 1985 VA examination report 
reflects that the Veteran had a normal musculo-skeletal 
examination.

In January 1985, the Veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, wherein he 
indicated that he was seeking compensation benefits for his left 
knee, a skin condition, a stomach condition, and a nervous 
condition.  A VA examiner noted in July 1985 that the Veteran' s 
left knee was slightly tender to the right of the left patella 
where a small lump similar to the size of lead from a lead pencil 
could be felt under the skin.  Another VA examiner noted internal 
derangement of the left knee.  In September 1985, the RO denied 
service connection for a left knee condition, and the Veteran was 
properly notified of the denial.

In March 1987, the Veteran submitted a VA Form 21-526, wherein he 
indicated that he was seeking compensation benefits for a 
fractured tibia, a fractured fibula, and postoperative peroneal 
nerve palsy.  In April 1987, the RO granted service connection 
for comminuted fracture, tibia and fibula, right, and denied 
service connection for peroneal nerve palsy.

A private treatment record from July 1988 reflects that the 
Veteran complained of left leg pain and multiple fractures of the 
tibia and fibula.  The diagnosis given was left L5-S1 lumbosacral 
radiculopathy, probably on a discogenic basis.

In August 1987, the RO reduced the disability rating for the 
service connected comminuted fracture, tibia and fibula, right, 
from 40 percent to 10 percent.

In an April 1988 statement, the Veteran indicated that he was 
told that the existence of screws in his ankle prevented him from 
re-entering active duty or the reserves.  He said that his VA 
rating should be increased to reflect the severity of his 
disability.

In April 1988, the RO denied the Veteran's claim for an increased 
rating.

A March 1989 VA X-ray of the right leg revealed neither non-union 
nor malunion.  There were three screws, calcification of the 
tibio-fibular membrane, and evidence of a healed oblique 
fracture.

On VA examination in December 1988, the Veteran reported pain in 
his right leg and lower back.  After examining the Veteran, the 
examiner found palpable hardware in the Veteran's right shin.  He 
further observed that the Veteran's knees were without effusion, 
tenderness, or ligamentous laxity.

A VA radiology report from March 1989 showed a healed fracture in 
the right distal tibia with three screws unchanged since the 
prior examination.

A January 1991 VA X-ray report revealed internal fixation of the 
distal right tibia by three surgical screws.  Synchondrosis was 
evident between the distal tibia and fibula.  There was no acute 
fracture or lytic lesions.

In February 1991, the Veteran filed a claim for an increase in 
his service-connected back disorder.  He mentioned that he was 
hospitalized for removal of screws in his service-connected right 
leg, and in view of that hospitalization, he requested an 
increase in his right leg rating.

In July 1991, the Veteran filed a claim for an increase in his 
service-connected back condition.

On VA examination in November 1991, the Veteran claimed to have 
developed a secondary arthritis of his knees and ankles.

A November 1991 VA Form 21-2507, request for physical 
examination, contains a notation that the Veteran had filed a 
supplemental claim for service connection for bilateral knee and 
ankle arthritis secondary to service connected lower back 
disability.

In a January 2004 AMC decision, service connection for arthritis 
of the right ankle and left knee was granted, effective November 
22, 1991.  In May 2009, the RO adjusted the effective date for 
the grant of service connection for both disorders to November 6, 
1991.

The assignment of effective dates of VA awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an award 
based on a claim for compensation (i.e., service connection) 
"shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies this 
to mean that the effective date of service 
connection/compensation will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later." 38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 10 
Vet. App. 15, 18 (1997), but need not be specific, see Servello 
v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  The 
communication must be in writing.  See 38 C.F.R. § 3.1(p) (2010) 
(defining "claim" as a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit).

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against an effective 
date earlier than November 6, 1991, for the award of service 
connection for arthritis of the right ankle and arthritis of the 
left knee.  The reasons follow.

The Board has thoroughly reviewed the evidence of record to find 
the "date of claim" for service connection for arthritis of the 
right ankle and left knee and concludes that the date of claim is 
November 6, 1991-the date of the VA examination where the 
Veteran told a VA examiner that he had developed a secondary 
arthritis of the knees and ankles.  The Board notes that a VA 
Form 21-2570 completed on November 22, 1991, indicates that the 
Veteran had filed a supplemental claim for service connection for 
bilateral knee and ankle arthritis secondary to service connected 
lower back disability, and in no other prior document other than 
the November 6, 1991 VA examination report does the Veteran show 
an intent to file a claim for service connection for arthritis of 
the right ankle and arthritis of the left knee.

The Veteran has asserted that his January 1985 VA Form 21-526, 
wherein he indicated that he was seeking compensation benefits 
for his left knee, should be considered his date of claim for 
service connection for arthritis of the left knee.  However, this 
argument must fail, as that claim was properly denied by a RO 
decision in September 1985, and the Veteran was properly informed 
of that denial.  The Veteran did not appeal that issue, and the 
September 1985 RO decision became final.  Thus, the November 6, 
1991 report of VA examination currently considered as the date of 
claim should actually have been considered a claim to reopen the 
previously denied claim for service connection for the left knee, 
and the effective date would be no earlier than November 6, 1991.  
Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim to 
reopen."); Sears v. Principi, 16 Vet. App. 244, 248 ("The Court 
thus holds that the effective-date statute, 38 U.S.C.A. § 
5110(a), is clear on its face with respect to granting an 
effective date for an award of VA periodic monetary benefits no 
earlier than the date that the claim for reopening was filed.").

There was nothing in the record prior to November 6, 1991, to put 
a VA adjudicator on notice that the Veteran sought service 
connection for arthritis of the right ankle and left knee.  

Although the Veteran complained of left leg pain in July 1988, he 
made these complaints to a private examiner, and not to any 
person associated with the VA.  The statement was not a 
communication from the Veteran, his representative, a Member of 
Congress, or an agent communicating to the VA an intent to file a 
claim for compensation benefits.  See 38 C.F.R. §§ 3.1(p), 
3.155(a), (b).  Thus, the statement cannot be construed as an 
intent to apply for VA benefits for arthritis of the left knee.

Although in April 1988 statement, the Veteran indicated that his 
VA rating should be increased to reflect the severity of his 
disability because the existence of screws in his ankle prevented 
him from re-entering active duty or the reserves, this statement 
cannot be reasonably construed to constitute a claim for service 
connection for arthritis of the right ankle.  The Board notes 
that in April 1988, service connection was already in effect for 
comminuted fracture, tibia and fibula, right.  The April 1988 
statement appears to be a request to increase the rating already 
given for the service connected comminuted fracture, tibia and 
fibula, right, and not a request to establish service connection 
for arthritis of the right ankle.  Similarly, the Veteran's 
February 1991 request for an increase in his right leg rating 
also appears to be a request to increase the rating already given 
for the service connected comminuted fracture, tibia and fibula, 
right, and not a request to establish service connection for 
arthritis of the right ankle.  These findings are supported by 
the fact the Veteran did not mention arthritis of his right 
ankle, and none of the medical evidence of record at the time 
gave any indication of the presence of arthritis.  See Brannon v. 
West, 12 Vet. App. 32, 35, (1998) ("While the Board must 
interpret the appellant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
appellant.").

Accordingly, for the reasons stated above, the Board finds the 
preponderance of the evidence is against a grant of an effective 
date earlier than November 6, 1991, for the award of service 
connection for arthritis of the right ankle and arthritis of the 
left knee since there was no written evidence of an intent by the 
Veteran (or a representative of the Veteran) to file a claim for 
service connection for either disability prior to this date.  See 
38 C.F.R. § 3.155(a) and (b).  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than November 6, 1991, for the award of 
service connection for arthritis of the right ankle is denied.

An effective date earlier than November 6, 1991, for the award of 
service connection for arthritis of the left knee is denied.


REMAND

The Appeals Management Center (AMC) issued a rating decision in 
January 2004 (implementing an October 2003 decision by the Board) 
that granted service connection for right ankle arthritis rated 
as noncompensably disabling from November 22, 1991, and rated as 
10 percent disabling from February 28, 2003, and granted service 
connection for left ankle arthritis, rated as noncompensably 
disabling, from November 22, 1991.  (Paranthetically, the Board 
notes that the effective date of service connection was changed 
to November 6, 1991, via a May 2009 RO decision).  The Pittsburgh 
RO sent the Veteran a letter in June 2005 stating he had failed 
to submit a timely appeal in regard to the disability ratings 
established by the January 2004 rating decision; the RO 
accordingly did not issue Statement of the Case.  However, the 
file contains a letter date-stamped as received in July 2004 that 
expresses disagreement with the disability ratings established in 
"the Board's" decision in February 2004 (the Veteran's 
correspondence clearly refers to the AMC's rating decision, not 
to underlying decision by the Board).

In order to comply with due process requirements, a remand is in 
order for the RO/AMC to prepare an Statement of the Case on the 
issues of entitlement to an initial compensable evaluation for 
arthritis of the right ankle, prior to February 28, 2003; 
entitlement to a rating in excess of 10 percent for arthritis of 
the right ankle, from February 28, 2003; and entitlement to an 
initial compensable evaluation for arthritis of the left knee.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, these matters are REMANDED to the RO or the AMC, for 
the following actions:

1.  The RO or the AMC should issue an SOC 
on the issues of entitlement to an initial 
compensable evaluation for arthritis of the 
right ankle, prior to February 28, 2003; 
entitlement to a rating in excess of 10 
percent for arthritis of the right ankle, 
from February 28, 2003; and entitlement to 
an initial compensable evaluation for 
arthritis of the left knee.  It should also 
inform the Veteran of the requirements to 
perfect an appeal with respect to the new 
issues.  

2.  If the Veteran perfects an appeal with 
respect to any of these issues, the RO or 
the AMC should ensure that all indicated 
development is completed before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


